




 
AMENDMENT NO. 3 TO
 
 
LOAN AND SECURITY AGREEMENT
 
 This AMENDMENT NO. 3 TO LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as
of December 31, 2009 is entered into by and among BlueCrest Venture Finance
Master Fund Limited, a Cayman Islands limited company as successor to BlueCrest
Capital Finance, L.P. (“Lender”), and Bioheart, Inc., a Florida corporation
(“Borrower”).
 
RECITALS
 
 A.           Borrower and Lender are parties to the Loan and Security Agreement
(No. V07107) dated as of May 31, 2007, as amended by that certain Amendment to
the Loan and Security Agreement dated April 2, 2009 and that certain Amendment
No. 2 to Loan and Security Agreement dated as of July 1, 2009 (as amended, the
“Loan Agreement”), pursuant to which Lender has agreed to provide certain
financial accommodations to or for the benefit of Borrower upon the terms and
conditions contained therein.  Capitalized terms used but not defined herein
shall have the meaning ascribed to such terms in the Loan Agreement.
 
 B.           Borrower has requested that Lender consider amending the Loan
Agreement to restructure certain terms and conditions thereof.
 
 C.           Lender is willing to amend the Loan Agreement, on the terms and
conditions set forth herein.
 
AGREEMENT
 
 NOW, THEREFORE, in consideration of the premises herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:
 
1. Ratification and Incorporation of Loan Agreement and Other
Agreements.  Except as expressly modified by this Agreement, Borrower hereby
acknowledges, confirms and ratifies all of the terms and conditions set forth
in, and all of its obligations under, the Loan Agreement and the Other
Agreements.  Without limiting the generality of the foregoing, Borrower
acknowledges and agrees that as of December 1, 2009, the aggregate outstanding
principal amount of the Term Loan was $2,943,431.78.  Borrower represents that
it has no offset, defense, counterclaim, dispute or disagreement of any kind or
nature whatsoever with respect to the amount of such indebtedness.
 
2. Amendments to Loan Agreement.
 
2.1 Section 1.III of the Loan Agreement is hereby amended to read, in its
entirety, as follows:
 
“Warrants” means the Warrant described in Section 2.5(b) of the Loan Agreement,
together with (i) the Warrant to purchase 1,315,542 shares of Borrower’s Common
Stock at a purchase price of $0.5321 per share issued to Lender on or about
April 2, 2009, (ii) the Warrant to purchase 909,090 shares of Borrower’s Common
Stock at a purchase price of $0.66 per share issued to Lender on or about July
1, 2009, and (iii) the Warrant to purchase $600,000.00 of the shares of
Borrower’s Common Stock at a purchase price equal to the average closing price
over the five trading days ending December 17, 2009 minus 10% issued to Lender
on the date hereof.
 
2.2 Section 2.1 of the Loan Agreement is hereby amended to read, in its
entirety, as follows:
 
 
 

--------------------------------------------------------------------------------


 
Term Loan. On the terms and subject to the conditions contained in this Loan
Agreement, including those listed in Section 2.5 hereof, Lender has loaned to
Borrower on May 31, 2007, a term loan (the “Term Loan”), in the original
principal amount of Five Million Dollars ($5,000,000.00), the proceeds of which
were to be used for working capital.  As of the date hereof, the current
outstanding principal balance of the Term Loan is $2,943,431.78.  This is not a
revolving line of credit and Borrower may not repay and re-borrow the amounts
advanced or to be advanced under this Section 2.1(a).  The Term Loan was
initially to be repaid in thirty-six (36) monthly scheduled installments as
follows: (i) commencing on the first Business Day of first full month after the
date of the Term Loan, and continuing on the first Business Day of the second
full calendar month and the third full calendar month after the date of the Term
Loan, three (3) monthly payments of interest only (paid in arrears); then (ii)
commencing on the first Business Day of the fourth full calendar month after the
date of the Term Loan and continuing on the first Business Day of each month
thereafter, thirty-three (33) equal monthly payments of principal and
interest.  The Term Loan had previously been amended to be repaid as follows:
(i) commencing on July 1, 2009, six (6) monthly payments of interest only (paid
in arrears), then (ii) commencing on January 1, 2010, twenty four (24) equal
monthly payments of principal and interest (paid in arrears) in the amount of
$139,728.82 each.  From and after the date hereof, the Term Loan shall be repaid
as follows: (i) commencing on January 1, 2010, six (6) monthly payments of
interest only (paid in arrears), then (ii) commencing on July 1, 2010, twenty
four (24) equal monthly payments of principal and interest (paid in arrears) in
the amount of $139,728.82 each.  All such payments are to be made on the first
Business Day of relevant month.
 
2.3 Section 5.1 of the Loan Agreement is hereby amended to read, in its
entirety, as follows:
 
Grant of Security Interest.  To further secure to Lender the prompt full and
faithful payment and performance of Borrower’s Liabilities and the prompt, full
and complete performance by Borrower of each of its covenants and duties under
this Loan Agreement and the Other Agreements, Borrower grants to Lender, a
valid, first priority continuing security interest in and lien upon all of the
following (except as to assets or property with Permitted Liens, upon which a
lien which may be other than a first priority lien is granted), whether now
owned or hereafter acquired and wherever located:
 
(i)  
All Receivables;

 
(ii)  
All Equipment;

 
(iii)  
All Fixtures;

 
(iv)  
All General Intangibles;

 
(v)  
All Intellectual Property;

 
(vi)  
All Inventory;

 
(vii)  
All Investment Property;

 
(viii)  
All Deposit Accounts and Securities Accounts (other than Account Numbers 2290
0834 6165 and 2290 0834 6178 of the Borrower at Bank of America (the “Bank of
America Aggregation Account” and the “Payroll Account”, respectively));

 
(ix)  
All Cash;

 
(x)  
All Documents;

 
(xi)  
All other Goods and tangible and intangible personal property of Borrower,
whether now or hereafter owned or existing, leased, consigned by or to, or
acquired by, Borrower and wherever located, and

 
(xii)  
to the extent not otherwise included, all Proceeds of each of the foregoing and
all accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing and all attachments, accessories, accessions,
replacements, substitutions, additions or improvements to any of the foregoing,
wherever located and all products and proceeds of the foregoing including
without limitation proceeds of insurance policies insuring the foregoing and all
books and records with respect thereto;

 
2

--------------------------------------------------------------------------------


 
 
(all of the foregoing personal property is hereinafter sometimes individually
and sometimes collectively referred to as “Collateral”). Notwithstanding
anything herein contained or construed to the contrary, Borrower is not granting
to Lender, and Lender is not receiving from Borrower and the term “Collateral”
shall not include, any grant of a security interest in the Bank of America
Aggregation Account (and any payments from the Credit Support Providers to the
Borrower under any of the Bank of America Loan Guarantee Agreements received
therein), or the Payroll Account.  Borrower shall make appropriate entries upon
its financial statements and its books and records disclosing Lender’s security
interest in the Collateral.
 
Borrower hereby further agrees that, except as expressly permitted
herein including with respect to Permitted Liens, Borrower shall not hereafter
grant a security interest in or pledge any of its Intellectual Property to any
other party.”
 
3. Fee.  Borrower shall pay to Lender a fee (the “Commitment Fee”) in the amount
of $20,000, as provided in Section 5 below.
 
4. Conditions to Effectiveness.
 
The effectiveness of this Agreement shall be subject to satisfaction of each of
the following conditions:
 
4.1 Receipt by Lender of a copy of this Agreement, and the Amended, Restated
Promissory Note in respect of the Term Loan (the “Amended Note”), and the
Warrant noted in Section 2.1 above to be issued on the date hereof, each duly
authorized, executed and delivered by Borrower; and
 
4.2 The absence of any Default or Events of Default.
 


 
5. Covenants.
 
Borrower covenants as follows:
 
5.1 Borrower shall deliver to Lender on or before January 15, 2010, $10,000 of
the Commitment Fee;
 
5.2 Borrower shall deliver to Lender on or before January 31, 2010, the
remaining $10,000 of the Commitment Fee; and
 
5.3 Borrower shall cause to be delivered to Lender on or before January 31,
2010, an Amendment to the Security Agreement (Intellectual Property) dated April
2, 2009, in form and substance reasonably satisfactory to Lender.
 
Failure to comply with the covenants in Sections 5.1 and 5.2 above in the
timeframe specified above (without any cure periods) shall constitute an Event
of Default under the Loan Agreement. Failure to comply with the covenant(s) in
Section 5.3 above shall constitute an Event of Default under the Loan Agreement,
but only if such failure continues for three (35) Business Days after Borrower’s
receipt of written notice specifying such Default.
 
6. Representations and Warranties.  In order to induce Lender to enter into this
Agreement and amend the Loan Agreement in the manner provided in this Agreement,
Borrower represents and warrants to Lender as follows:
 
6.1 Power and Authority.  Borrower has all requisite corporate power and
authority to enter into this Agreement, the Amended Note, the Warrant and the
Amendment to Security Agreement (Intellectual Property) (collectively, the
“Amendment Agreements”) and to
 
3

--------------------------------------------------------------------------------


 
 
carry out the transactions contemplated by, and perform its obligations under,
the Loan Agreement as amended by this Agreement (hereafter referred to as the
“Amended Loan Agreement”).
 
6.2 Authorization of Agreements.  The execution and delivery of the Amendment
Agreements by Borrower and the performance of the Amendment Agreements and the
Amended Loan Agreement by Borrower have been duly authorized by all necessary
action, and this Agreement has been duly executed and delivered by Borrower.
 
6.3 Enforceability.  Each of the Amendment Agreements and the Amended Loan
Agreement constitutes the legal, valid and binding obligation of Borrower
enforceable against Borrower in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
(whether enforcement is sought in equity or at law).
 
6.4 No Conflict.  The execution and delivery by Borrower of the Amendment
Agreements and the performance by Borrower of each of the Amendment Agreements
and the Amended Loan Agreement do not and will not (i) to Borrower’s knowledge,
contravene, in any material respect, any provision of any law or regulation,
decree, ruling, judgment or order that is applicable to Borrower or its
properties or other assets, (ii) result in a breach of or constitute a default
under the charter, bylaws or other organizational documents of Borrower or any
material agreement, indenture, lease or instrument binding upon Borrower or its
properties or other assets or (iii) result in the creation or imposition of any
liens on its properties other than liens in favor of Lender granted by the
Amendment Agreements.
 
6.5 Governmental Consents.  Except as may be required by law, including, without
limitation, the Securities Act of 1934, as amended, no authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body is required for the due execution, delivery and performance
by Borrower of the Amendment Agreements.
 
6.6 Representations and Warranties in the Loan Agreement.  Borrower confirms
that as of the date hereof the representations and warranties contained in the
Loan Agreement and the Other Agreements are (before and after giving effect to
this Agreement) true and correct in all material respects (except (i) to the
extent any such representation and warranty is expressly stated to have been
made as of a specific date, in which case it shall be true and correct as of
such specific date; and (ii) that for purposes of determining the satisfaction
of this representation, no effect shall be given to any exception in such
representations and warranties relating to materiality) and that no Default or
Event of Default has occurred and is continuing.
 
7. Miscellaneous.
 
7.1 Effect of this Agreement.  Except as modified pursuant hereto, no other
changes or modifications to the Loan Agreement or Other Agreements are intended
or implied and in all other respects the Loan Agreement and Other Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof.  To the extent of conflict between the terms of this
Agreement and the Loan Agreement or Other Agreements, the terms of this
Agreement shall control.  The Loan Agreement and this Agreement shall be read
and construed as one agreement.
 
 
 
4

--------------------------------------------------------------------------------


 
7.2 Costs and Expenses.  Borrower absolutely and unconditionally agrees to pay
to Lender, on demand by Lender at any time and as often as the occasion therefor
may require, whether or not all or any of the transactions contemplated by this
Agreement are consummated: all fees and disbursements of any counsel to Lender
in connection with the preparation, negotiation, execution, or delivery of this
Agreement and any agreements delivered in connection with the transactions
contemplated hereby and expenses which shall at any time be incurred or
sustained by Lender or any participant of Lender or any of their respective
directors, officers, employees or agents as a consequence of or in any way in
connection with the preparation, negotiation, execution, or delivery of this
Agreement and any agreements prepared, negotiated, executed or delivered in
connection with the transactions contemplated hereby, including any fees payable
in connection with filings necessary to perfect the security interests granted
to Lender hereunder.
 
7.3 Further Assurances.  The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Agreement.
 
7.4 Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
 
7.5 Severability.  Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement.
 
7.6 Governing Law. Except as otherwise expressly provided in the Loan Agreement
or any of the Other Agreements, this Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois without regard to
the principles thereof regarding conflicts of laws.
 
7.7 Counterparts.  This Agreement may be executed in identical counterpart
copies, each of which shall be an original, but all of which shall constitute
one and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement by facsimile transmission shall be effective as delivery
of a manually executed counterpart thereof.
 
7.8 Headings.  Section headings used herein are for convenience of reference
only, are not part of this Agreement, and are not to be taken into consideration
in interpreting this Agreement.
 
7.9 Recitals.  The recitals set forth at the beginning of this Agreement are
true and correct, and such recitals are incorporated into and are a part of this
Agreement.
 


5

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.
 
“Borrower”
“Lender”
BIOHEART, INC.
 
 
 
By:  _____________________________                                                    
Name:____________________________
Title:  ____________________________                                                    
BLUECREST VENTURE FINANCE MASTER FUND LIMITED
acting through its duly appointed agent and investment manager,
BlueCrest Capital Management LLP
 
By:   ________________________________        
Name: _______________________________          
Title: ________________________________          



 



